Citation Nr: 0618336	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include major depressive disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  April and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of an acquired psychiatric disorder 
to include major depressive disorder in service, or within 
one year after service, and no competent medical evidence 
linking major depressive disorder with her period of service.

3. The veteran did not engage in combat with the enemy.  

4. The veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include major 
depressive disorder was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that major 
depressive disorder and  PTSD are related to her basic 
training in the United States Army from June 1967 to October 
1967.  She essentially argues that she was consistently 
harassed by her superiors while in service and was also raped 
by a fellow soldier at knife point.

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this claim, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of several letters sent to the veteran in November 2002 and 
May 2003, prior to adjudication of her claims in April and 
September 2003, and a subsequent letter dated in July 2005.  
The November 2002 letter informed the veteran of what 
evidence was required to substantiate her claim for service 
connection for major depressive disorder and of hers and VA's 
respective duties for obtaining evidence.  The May 2003 
letter informed the veteran of the evidence necessary to 
establish entitlement to service connection for and PTSD and 
of hers and VA's respective duties for obtaining evidence.  
Attached to the May 2003 letter was a PTSD questionnaire 
which requested a detailed description of her stressor, and 
informed the veteran that evidence other than service records 
may corroborate claims for PTSD based on an in-service 
personal assault pursuant to 38 C.F.R. § 3.304(f)(3).  This 
letter also requested that the veteran submit records 
substantiating her claim and explained VA's duty to assist in 
obtaining evidence for these claims.  A subsequent letter in 
July 2005 reiterated the earlier notices.    

The May 2003 and July 2005 letters informed the veteran of 
the need to submit additional evidence in support of her 
claims.  Specifically, the May 2003 letter stated:  "We need 
additional evidence from you" and "Please send us any 
additional information or evidence within 30 days of the date 
of this letter."  The July 2005 letter stated:  "If there 
is any other evidence in your possession that you think will 
support your claim, please let us know."  The veteran was 
also provided with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in a January 2004 statement of the case (SOC).  
Moreover, in correspondence dated in November 2003, the 
veteran stated "I have no new evidence to present at this 
time."  In short, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case,  
the veteran was provided with a letter in November 2002 prior 
to the adjudication of her claim for major depressive 
disorder in April 2003 and another letter in May 2003 prior 
to adjudication of her claim for PTSD in September 2003.  The 
Board notes that the November 2002 letter failed to inform 
the veteran of the need to submit additional evidence in 
support of her claim.  She was, however, informed of the need 
to submit additional evidence subsequently in May 2003.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the May 2003 and July 2005 letters and January 2004 
SOC were provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate her claims was satisfied, 
the Board must now examine whether the duty to assist was 
satisfied.  For claims for service connection, the duty to 
assist includes obtaining relevant records.  38 C.F.R. 
§ 3.159(c).  In the present case, the claims folder contains 
all available service medical records, service personnel 
records, and private medical records.  The Board is unaware 
of any relevant records that are not already associated with 
the claims file.  

In response to the May 2003 PTSD questionnaire the veteran 
submitted correspondence dated in March 2004 in which she 
stated that she told her "sister" about the rape in service 
after returning home in 1967.  In the April 2006 Informal 
Hearing Presentation the veteran's representative requested a 
remand so that the RO may obtain this "sister's" statement.  
The Board notes that in adjudicating claims for service 
connection for PTSD based on sexual assault, there is an 
enhanced duty to assist.  See VA Adjudication Procedure 
Manual M21-1 (M21-1), Part III; see also 38 C.F.R. § 
3.304(f)(3) (2003); Patton v. West, 12 Vet. App. 272 (1999) 
(holding that certain special M21 manual evidentiary 
procedures apply in PTSD personal assault cases).

The nature of the claim is such that the provisions of 38 
C.F.R. § 3.304(f)(3), regarding claims based on personal 
assault and the method of developing such cases are 
applicable. In addition to service records, alternative 
evidence must be sought. Examples of such evidence include, 
but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

The May 2003 notice letter and accompanying questionnaire 
specifically stated  "If you confided in a roommate, family 
member, chaplain, clergy or fellow service person, you may 
want to ask them for a statement concerning their knowledge 
of the incident(s)."  While the veteran claims that she told 
her "sister" about the rape immediately after returning 
home in 1967, she has not submitted a statement from the 
"sister" corroborating this.  VA specifically requested 
that the veteran submit a statement from a "family member... 
concerning their knowledge of the incident(s)." The duty to 
assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 
214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 
(2000) (veteran cannot passively wait for help from VA).  
Thus VA is not required to provide any more assistance to her 
with regard to the "sister's" statement, as the veteran did 
not provide the information that was requested of her in May 
2003.  38 U.S.C.A. § 5102(a).      

Also in the April 2006 Informal Hearing Presentation, the 
veteran's representative requested a remand so that a VA 
medical opinion could be obtained as to whether either of the 
veteran's claimed psychiatric conditions are related to 
service.  Because there is no evidence of major depressive 
disorder in service or for many years following service and 
because there is no verified stressor for the PTSD claim, the 
Board declines to obtain a medical nexus opinion.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of a psychiatric diagnosis in service, 
the lack of any confirmed stressor in service, and the first 
suggestion of pertinent disability many years after active 
duty, relating either major depressive disorder or PTSD to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2005).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).

The veteran has not identified any other outstanding evidence 
to be obtained, and the record does not reflect any 
outstanding evidence.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA, see 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2005), and the Board will proceed with an 
analysis of this appeal.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).   Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a chronic disorder, such as depression 
or PTSD, becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

Service records show that the veteran reported occasional 
insomnia and situational anxieties upon induction into 
service in June 1967.  A September 1967 discharge examination 
noted normal "psychiatric."  Furthermore, during the 
veteran's September 1967 "Report of Medical History" the 
veteran denied "frequent trouble sleeping," "frequent or 
terrifying nightmares," "depression or excessive worry," 
and "nervous trouble of any sort."  Also, at discharge in 
October 1967 it was reported that the veteran attended 
approximately 39 counseling sessions during her four months 
of service, however no psychiatric diagnosis was found.  She 
was discharged because of her "apathetic approach to basic 
training as evidence by her poor housekeeping, her poor 
personal appearance, her inability to get along with others, 
her extreme slowness and her overall failure to meet the 
minimum standards in any area of basic training."  

In August 2002, approximately 35 years after her discharge 
from service, the veteran was admitted to a private 
psychiatric hospital.  At that time she reported a history of 
untreated depression for the past 30 years.  

In September 2002 the veteran was examined by Dr. A.S.L., her 
private physician.  During this examination the veteran 
complained of being picked on in service and constantly being 
told that she "couldn't do anything right."  Dr. A.S.L. 
stated that the veteran's self-esteem was shattered by these 
experiences and eventual discharge.  Upon mental examination, 
Dr. A.S.L. diagnosed the veteran with "major depression, 
recurrent, with psychotic features.  Rule out Bipolar 
Disorder."  After reviewing the veteran's service personnel 
records Dr. A.S.L. stated that the veteran "clearly brought 
certain problems with her to basic training that affected her 
performance, even in the most simple of tasks, 
tremendously."  Dr. A.S.L. also wrote that it "was likely 
that she had some type of neurological problems affecting 
find motor skills" and that "it does not appear that there 
was any effort by others to directly shame or humiliate her, 
although I am positive it must have been very frustrating to 
everyone dealing with her when she had so much trouble even 
learning and remembering basic steps in the marches and 
drills.  It would appear that these problems were simply 
something the patient could help and perhaps even developed 
on a genetic basis."  Finally, Dr. A.S.L. wrote:  "Her 
presentation of symptoms does not bear a classic post-
traumatic stress disorder type of profile.  In the opinion of 
this examiner it would be fruitless for her to pursue a solid 
case for a VA claim for damages as a result of PTSD."  The 
veteran continued her treatments with Dr. A.S.L. through 
January 2003.      

In February 2003 the RO denied service connection for major 
depressive disorder and in April 2003 the veteran was 
examined by Dr. A.S.L. a second time.  At this time, the 
veteran stated that she had been "raped by a Black soldier 
at knife point and severely threatened with her life."  The 
veteran stated that she felt too embarrassed to report this 
incident in her original evaluation.  She reported that the 
incident occurred on the way back to her barracks late in the 
evening when it was almost dark and that the man appeared out 
of nowhere.  There were no witnesses and the veteran did not 
tell any of her superiors what had happened because she felt 
as if no one would believe her.  In addition to the PTSD, the 
veteran also claims that she developed sexually transmitted 
diseases (STDs) as a result of the rape, which were not 
discovered until much later.  Based on this history, Dr. 
A.S.L. amended his earlier September 2002 report and 
diagnosed the veteran with PTSD, severe and chronic.  

1.	Major Depressive Disorder

The Board has carefully reviewed all the evidence of record 
but finds that the preponderance of the evidence is against a 
claim for service connection for major depressive disorder.  
First, there is no evidence of a major depressive disorder in 
service.  As above, the veteran's September 1967 discharge 
examination showed a normal psychological state and the 
veteran denied any psychiatric problems.  Also, while service 
medical records show that the veteran attended approximately 
39 counseling sessions during her four months of service, no 
psychiatric diagnosis was ever found.  This contemporaneously 
recorded clinical data, taken at a time when no compensation 
claim was pending, is afforded greater probative value than a 
history provided decades after discharge.

Second, the first complaints of depression appear to have 
occurred approximately 35 years after service, well after the 
presumptive period.  While the veteran reported a history of 
depression for 30 years prior to her admission to a 
psychiatric hospital in August 2002, there is no medical 
evidence of treatment for such a disorder earlier than August 
2002.  This 35 year period between discharge from active 
service and medical documentation of the claimed disability 
provides only negative evidence against this claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000). 

Finally, there is no current diagnosis of major depressive 
disorder.  While the September 2002 examination report shows 
a diagnosis of major depressive disorder this diagnosis was 
rescinded in the April 2003 examination report and replaced 
with a diagnosis of PTSD.  As noted earlier in this decision, 
a current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Despite the 
veteran's claims that she has major depressive disorder, as a 
lay person she is not competent to provide evidence of a 
current diagnosis or a causal link to service.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  As such, this 
claim is denied.  

2.	PTSD

The Board finds that the preponderance of the evidence is 
also against a claim for service connection for PTSD.  First, 
as above, there is no evidence of a psychiatric disorder in 
service.  The veteran's September 1967 discharge examination 
was normal and the first medical evidence of psychiatric 
problems is dated 35 years after service.  Also, during the 
veteran's September 1967 "Report of Medical History" the 
veteran denied having "VD-syphilis, gonorrhea, etc." and 
denied ever being pregnant or treated for a female disorder.  
This provides negative evidence to the veteran's claim that 
she contracted an STD as a result of the alleged in-service 
rape.    

Second, the Board must question the April 2003 diagnosis of 
PTSD.  As above, in September 2002 Dr. A.S.L. wrote:  "Her 
presentation of symptoms does not bear a classic post-
traumatic stress disorder type of profile.  In the opinion of 
this examiner it would be fruitless for her to pursue a solid 
case for a VA claim for damages as a result of PTSD."  In 
April 2003 the veteran, for the first time, reported a 
history of rape.  At that time, Dr. A.S.L. changed the 
diagnosis from major depressive disorder to PTSD.  This 
change in diagnosis is based entirely on a history reported 
by the veteran and is inconsistent with Dr. A.S.L.'s earlier 
statement that the veteran did not present symptoms of 
classic PTSD.  The Board is not required to accept as 
probative on the issue of service connection doctors' 
opinions that are based solely on the veteran's recitation of 
her own medical history.  Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

Even assuming the veteran does have a credible diagnosis of 
PTSD the next question, then, is whether the alleged in-
service stressor actually occurred.  Pursuant to VA 
regulation, the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353 (1998) (Board must make a specific 
finding as to whether the veteran engaged in combat).  The 
Board emphasizes that even if medical evidence appears to 
relate the diagnosis of PTSD to in-service stressors, such 
after-the-fact medical nexus evidence cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

As above, the veteran's service records reflect basic 
training from June 1967 to October 1967 in the United States 
Army.  Service personnel records reflect no receipt of 
combat- related award or citation and no designation of 
participation in a combat campaign.  There is also no record 
of an accusation of rape during service despite the 39 
counseling sessions the veteran received during her four 
months of active duty nor medical evidence of pregnancy or 
STDs during this period of time.  While the veteran stated 
that she told her "sister" about the rape immediately upon 
returning home in 1967, she has not submitted a corroborating 
statement from this "sister," nor has she supplied the RO 
with her "sister's" name and address so that VA may obtain 
this statement.        

The Board must assess the credibility and weight of the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
"Just because a physician or other health professional 
accepted appellant's description of his [inservice] 
experiences as credible and diagnosed appellant as suffering 
from post-traumatic stress disorder does not mean the [Board 
is] required to grant service connection for post-traumatic 
stress disorder."  Id. at 618.

Because the veteran did not engage in combat with the enemy, 
the record must contain credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

In this case, there is no such credible supporting evidence 
concerning the veteran's alleged stressor.  First, there is 
no corroborating evidence supporting the veteran's allegation 
of rape.  The veteran's service records are negative for 
reports of a rape and do not show a sudden deterioration in 
work performance, substance abuse, episodes of depression, 
panic attacks, or anxiety without an identifiable cause, or 
unexplained economic or social behavior changes.  Rather, the 
veteran's service personnel records reflect continuous 
problems acclimating to military life starting at entrance in 
June 1967 and continuing through October 1967 at discharge.  
Moreover, the veteran failed to report the rape during her 
first psychological examination with Dr. A.S.L. in September 
2002 and only later reported the rape after being denied 
service connection for major depressive disorder.

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD. Although a 
diagnosis of PTSD is of record, there is no evidence of 
record corroborating that the alleged in-service stressor 
actually occurred.  Therefore, in the absence of credible 
evidence corroborating the veteran's statements as to her in-
service stressor, the Board cannot conclude that the 
requirements of 38 C.F.R. § 3.304(f) have been met.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for an acquired psychiatric disorder to 
include major depressive disorder is denied.  

Service connection for PTSD is denied.  


____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


